DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because the word “comprising” should be “comprises” for grammatical reasons. Appropriate correction is required.

Claim 28 is objected to because the phrase “via second” should read “via the second” for grammatical reasons and proper antecedent basis. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and/or 7, and 3, respectively, of U.S. Patent No. 10,924,825 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the .

Instant Application
The Patent
Claim 19
Claim 1
A method for provision of a data service over a data network, the data service having a guaranteed quality of experience (QoE), the method comprising:
A method for enhancing a quality of experience (QoE) associated with communication service over a data network, the method comprising:
receiving, over at least one first type of data channel, digital data from a network apparatus, the digital data associated with a data service, the digital data comprising a first type of data and a second type of data;
receiving, over a first virtualized data channel, a plurality of data packets originating from a client device of the data network, the plurality of data packets comprising one or more first types of data packets and a second type of data packets distinct from the one or more first types of data packets;

determining that at least one attribute of at least a portion of the plurality of received data packets meets a prescribed criterion, the determining enabling detection of the second type of data packets among the plurality of data packets;
based at least on the at least one prescribed criterion being met, causing instantiation of at least one second type of data channel, the second type of data channel comprising a priority level that is different from a priority level associated with the first type of data channel; and
based at least on the detection, causing a creation of a second virtualized data channel; and causing a transmission of the second type of data packets associated with the communication service that are subsequently received from the client device via the second virtualized data channel, the second virtualized data channel providing a different priority for the
causing the network apparatus to transmit subsequent digital data via the at least one second type of data channel.
transmission of the second type of data packets over the first virtualized data channel.


As to claim 23, the claim corresponds to claims 6 and/or 7 of the patent.

As to claim 25, the claim corresponds to claim 3 of the patent.
Allowable Subject Matter
Claims 20-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 26-38 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
2/15/2022